~·,   .   . ..
          AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        I of I



                                              UNITED STATES DISTRICT COU T
                                                         SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                    Ci   1 •.::~:   ,.s   )1< · 1..:nc1 couRT

                                                                                       JUDGMENT IN .A'.cruMINAL EA.'Si.A'·!~~~~1e
                                                                                                                                           11
                               United States of America                                                                                                          .
                                                                                       (For Offenses Committed QO-;;;.Aft;N~Cffibei 1, 1987)::.::::k.t~.
                                          v.

                              Luis Alfredo Leon-Salcido                                Case Number: 3:19-mj-21219

                                                                                       Robert H Rexrode
                                                                                       Defendant's Attorney


          REGISTRATION NO. 56212308
          THE DEFENDANT:
           i:gj pleaded guilty to count(s) 1 of Complaint
                                                    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



           D was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                   Nature of Offense                                                            Count Number(s)
          8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

           D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




           D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                       dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term         07
                                         D TIME SERVED                             D                                        days

           i:gj Assessment: $10 WAIVED i:gj Fine: WAIVED
           i:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                             charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Monday, March 11, 2019
                                                                                    Date of Imposition of Sentence



                                                                                    ~ARRYM.             KURREN
                                                                                    UNITED STATES MAGISTRATE JUDGE


          Clerk's Office Copy                                                                                                         3:19-mj-21219
